COURT OF APPEALS OF VIRGINIA


Present: Judges Kelsey, McClanahan and Senior Judge Willis
Argued at Chesapeake, Virginia


LESLIE TAFE HACKEMEYER
                                                               MEMORANDUM OPINION* BY
v.     Record No. 0154-06-1                                    JUDGE JERE M.H. WILLIS, JR.
                                                                   OCTOBER 10, 2006
JOHN HACKEMEYER


            FROM THE CIRCUIT COURT OF THE CITY OF WILLIAMSBURG AND
                             COUNTY OF JAMES CITY
                              Samuel T. Powell, III, Judge

                 Kristen D. Hofheimer (Charles R. Hofheimer; Hofheimer/Ferrebee,
                 P.C., on brief), for appellant.

                 Breckenridge Ingles (Martin, Ingles & Ingles, Ltd., on brief), for
                 appellee.


       Leslie Tafe Hackemeyer (wife) appeals the trial court’s dismissal of its rule requiring John

Hackemeyer (husband) to show cause why he should not be held in contempt of court for failing to

make mortgage payments pursuant to a pendente lite court order. Wife further contends the trial

court erred by refusing to order husband to pay her $63,996.24 in arrears for the mortgage

payments. Finding no error, we affirm the judgment of the trial court.

       Each party seeks an award of counsel fees and costs for the prosecution of this appeal. We

deny both requests.

                                                 Facts

       The parties were married in 1992, had two children, and separated in October 2000. Wife

requested an award of temporary and permanent spousal support. On August 23, 2001, the trial


       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
court entered a pendente lite order that contained the following provision: “ 3. [Husband] shall

continue to provide the financial assistance he has been to [wife], i.e. payment of the first

mortgage payment and second mortgage payment for the home she occupies, . . . and payment of

$1,500.00 per month combined spousal and child support until further order of this [c]ourt.”

This order was endorsed by both parties: “We ask for this.”

       On July 12, 2002, the trial court entered the final decree of divorce and equitable

distribution. The final decree determined the value of each party’s interest in the marital

residence and afforded wife the opportunity to refinance the loan on the residence and purchase

husband’s interest provided she completed the purchase no later than June 14, 2002. The final

decree reserved several issues, including equitable distribution and spousal support.

       On August 16, 2002, the trial court entered a decree of reference, referring the case to a

commissioner in chancery for hearing and recommendation on the reserved issues. On

September 3, 2004, after the commissioner’s hearing, the trial court entered an order suspending

all support payments from husband to wife, effective June 30, 2004.

       The parties stipulated that wife refinanced the marital residence in June 2002 and that

husband stopped making the mortgage payments subsequent to June 2002. On May 6, 2005, on

wife’s motion, the trial court issued a rule requiring husband to show cause why he should not be

held in contempt of court for failing to pay the mortgage payments for the marital residence from

June 2002 until his support obligation was terminated on June 30, 2004. Wife alleged husband

owed her $63,996.24 for the unpaid mortgage payments.

       Husband argued that when wife refinanced the mortgages and purchased his interest in

the house, his obligation to make the mortgage payments ceased under the terms of the August

23, 2001 order. He further argued that wife’s failure to raise this issue until several years after he

stopped making the mortgage payments and her failure to provide him with payment information

                                                -2-
concerning the new mortgage, demonstrated that she understood that his obligation to pay the

mortgages ceased when she refinanced.

       Wife argued that the provision of the August 23, 2001 order required husband to make

the mortgage payments on the house until husband’s support payments were terminated on June

30, 2004, regardless of the fact that she refinanced the mortgages.

       The trial court reviewed the language of the August 23, 2001 order and found that the

order referred to two specific mortgages. The court dismissed wife’s rule to show cause,

holding:

               [I]f the mortgage payments were going to continue, it should have
               been brought to the [c]ourt[’s] attention. As [counsel for husband]
               said, it could have been refinanced as a $500,000 loan, a $200,000
               loan or a $50,000 loan. And I think it was appropriate after it was
               refinanced to come back to the [c]ourt and say, “This is what I
               need now.”

       Wife appeals this holding.

                                               Analysis

                                                  I.

       “On appeal, the judgment of the trial court is presumed correct. The burden is on the party

who alleges reversible error to show by the record that reversal is the remedy to which he is

entitled.” Johnson v. Commonwealth, 12 Va. App. 391, 396, 404 S.E.2d 384, 387 (1991).

                        “It is the firmly established law of this Commonwealth that
               a trial court speaks only through its written orders.” Additionally,
               “trial courts have the authority to interpret their own orders.”
               “Furthermore, when construing a lower court’s order, a reviewing
               court should give deference to the interpretation adopted by the
               lower court.”

Albert v. Albert, 38 Va. App. 284, 297-98, 563 S.E.2d 389, 396 (2002) (citations omitted).

“Although trial courts have discretion to interpret their own orders, that discretion must be exercised

reasonably and not arbitrarily or capriciously.” Smoot v. Commonwealth, 37 Va. App. 495, 500,


                                                 -3-
559 S.E.2d 409, 412 (2002) (citing Rusty’s Welding Serv. v. Gibson, 29 Va. App. 119, 130, 510
S.E.2d 255, 261 (1999)).

        Wife argues that because the parties endorsed the order “ We ask for this,” its provisions

became a contract between the parties, which should be construed by us de novo. We disagree. The

order expressly provided that its requirements continued “until further order of this [c]ourt,” thus

retaining those issues for further adjudication. Notwithstanding the parties’ acquiescence, it was an

order subject to construction by the trial court in the exercise of sound discretion. See Baldwin v.

Baldwin, 44 Va. App. 93, 98-99, 603 S.E.2d 172, 174 (2004).

        “‘Language is ambiguous when it may be understood in more than one way, or

simultaneously refers to two or more things. If the language is difficult to comprehend, is of

doubtful import, or lacks clearness and definiteness, an ambiguity exists.’” Overbey v.

Commonwealth, 271 Va. 231, 234, 623 S.E.2d 904, 905 (2006) (quoting Supinger v. Stakes, 255
Va. 198, 205, 495 S.E.2d 813, 817 (1998)).

        The language of the August 23, 2001 order was unambiguous. It required husband to pay

the “first mortgage payment and second mortgage payment for the home.” These were specific

obligations, which were extinguished and ceased to exist upon wife’s refinancing of the first and

second mortgages.1 The August 23, 2001 order imposed no replacement obligation on husband

once the first and second mortgages were satisfied. Based on this record, we cannot say the trial

court abused its discretion in its interpretation of its own order.




        1
         Wife argues husband’s obligation to pay the mortgage on the house continued after the
refinancing because the August 23, 2001 order stated husband was to make the payments “until
further order of this [c]ourt.” However, because the first and second mortgages specified in the
August 23, 2001 order no longer existed after wife refinanced, no further order was required and
that provision became superfluous.
                                              -4-
                                                 II.

       Wife argues in her second question presented that the trial court erred by failing to order

husband to pay her $63,996.24 for the mortgage payments she made from June 2002 through June

30, 2004. However, she cites no authority for this argument and has, therefore, waived the

argument on appeal. Rule 5A:20 requires appellants to brief the “principles of law, the

argument, and the authorities relating to each question presented.” Questions “unsupported by

argument, authority, or citations to the record do not merit appellate consideration.” Buchanan v.

Buchanan, 14 Va. App. 53, 56, 415 S.E.2d 237, 239 (1992). Furthermore, we have upheld the

trial court’s finding that husband was not obligated under the new mortgage.

                                                 III.

       Husband and wife both seek attorneys’ fees and costs incurred in this appeal.

               The rationale for the appellate court being the proper forum to
               determine the propriety of an award of attorney’s fees for efforts
               expended on appeal is clear. The appellate court has the
               opportunity to view the record in its entirety and determine
               whether the appeal is frivolous or whether other reasons exist for
               requiring additional payment.

O’Loughlin v. O’Loughlin, 23 Va. App. 690, 695, 479 S.E.2d 98, 100 (1996). Upon

consideration of the entire record in this case, we hold that neither party is entitled to an award of

costs or attorneys’ fees.

       Accordingly, we affirm the judgment of the trial court and deny each party’s request for

an allowance of counsel fees and costs.

                                                                              Affirmed.




                                                -5-